Citation Nr: 0101581	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  96-43 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for vasomotor rhinitis, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from November 1951 to August 
1955.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a February 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico which granted an increase from 
the noncompensable rating assigned for the veteran's service-
connected allergic rhinitis to a 10 percent disability 
evaluation.  

Evidence on file suggests that the veteran may be claiming 
service connection for sinusitis and Alzheimer's disease or 
attempting to reopen a claim for service connection for a 
dental disorder (the latter having been previously denied by 
the RO in October 1996), all as secondary to the service-
connected allergic rhinitis.  These matters are referred to 
the RO.  


FINDINGS OF FACT

1.  The veteran's allergic rhinitis is manifested by nasal 
secretions, and some nasal obstruction due to nonservice-
connected deviated septum, but he has no intranasal atrophy, 
ozena, anosmia or polyps.  

2.  The veteran's service-connected allergic rhinitis has not 
required hospitalization, does not cause marked interference 
with employment and does not otherwise present an exceptional 
or unusual disability picture. 


CONCLUSION OF LAW

A rating in excess of 10 percent for allergic rhinitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21; and prior to 
October 7, 1996, § 4.97, Diagnostic Code 6501; and since 
October 7, 1997, § 4.97, Diagnostic Code 6522.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an increased disability rating for 
his service-connected allergic rhinitis.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 
2096 (2000).  This law rewrites that 38 U.S.C. §§ 5100-5107 
"duty to assist" provisions, to eliminate the well-grounded 
claim requirement, and requires the Secretary to provide 
additional assistance in developing all facts pertinent to a 
claim for benefits under title 38 of the United States Code.

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the claimant was 
provided VA examinations, most recently in March 2000.  The 
RO collected all identified medical records.  There is no 
indication in the record that there is any additional 
evidence that has not been associated with the claims file, 
and the Board finds he is not prejudiced by appellate review.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

In December 1994 the veteran's wife stated that in addition 
to receiving medical treatment for rhinitis, the veteran 
would gargle some unspecified liquid, take pills for his 
throat, and put drops of medication in his nose.  

On VA examination in October 1995 the veteran complained of 
nasal obstructions, watery rhinorrhea, and postnasal 
discharge.  He had had a Caldwell-Luc procedure in 1980 on 
the left side.  On examination he had a first-degree 
deviation of his nasal septum to the left.  There was no 
nasal pus and polyps were not observed.  His nasal turbinates 
were congested.  The diagnoses were allergic rhinosinusitis, 
a deviated septum to the left of the first degree, and 
Alzheimer's disease.  X-rays revealed adequate pneumatization 
of the paranasal cavities bilaterally.  His nasal septum was 
in the mid-line and his nasal turbinates were unremarkable.  
The impression was that the X-ray study was normal.  

On VA examination in May 1997 the veteran's history was 
obtained from his wife, due to his having Alzheimer's 
disease.  She reported that he had continuous watery nasal 
discharge.  She also indicated that he had had a nasal 
allergy for the past 18 years.  He had had a left Caldwell-
Luc operation for sinus pathology in about 1984.   On 
examination he had a mild obstruction because his nasal 
septum was deviated to the left, which caused mild 
interference with his breathing space.  He had no history of 
acute or severe headaches.  He had no purulent discharge.  He 
had continuous symptoms.  X-rays revealed his sinuses were 
well aerated and had intact bony walls.  The diagnoses were 
allergic rhinitis and a deviated nasal septum to the left 
causing mild obstruction.  

A February 1998 statement from a VA physician reflects that 
the veteran was bedridden with Alzheimer's disease, chronic 
allergic rhinitis, and secondary recurrent sinusitis.  His 
prognosis was reserved for all conditions and no definitive 
cure was expected for any of these disabilities; rather, they 
were expected to worsen with time.  

On VA rating examination in March 2000 the veteran was unable 
to coherently relate his history or his current symptoms due 
to nonservice-connected Alzheimer's disease.  On examination 
he had bilateral mucosal engorgement with pale mucosa 
indicative of chronic rhinitis, which was the final 
diagnosis.  

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  Consideration may not be given 
to factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
In an increased rating claim "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

The veteran's allergic rhinitis was originally evaluated 
under 38 C.F.R. § 4.97, Diagnostic Code 6501, as atrophic 
rhinitis.   Subsequently, the ratings to be assigned for 
respiratory disorders were revised effective October 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened before administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  

Following the March 2000 VA rating examination, as reflected 
in the April 2000 supplemental statement of the case, the RO 
adjudicated the claim under the old and new criteria, finding 
that an increased rating was not warranted under either and, 
thus, neither the new nor the old criteria were more 
favorable.  For the reasons which follow, the Board concurs.  

Under 38 C.F.R. § 4.97, DD 6501, in effect prior to October 
7, 1996 a 10 percent rating was warranted for chronic 
atrophic rhinitis with definite atrophy of intranasal 
structure, and moderate secretion.  A 30 percent rating was 
warranted when there was moderate crusting and ozena, with 
atrophic changes.  A 50 percent rating was warranted when 
there was massive crusting and marked ozena, with anosmia.  

Ozena is an atrophic rhinitis marked by a thick mucopurulent 
discharge, mucosal crusting, and fetor, often associated with 
the presence of an infectious organism.  Dorland's 
Illustrated Medical Dictionary, 1210 (27th ed. 1988).  
Anosmia is absence of the sense of smell.  Dorland's 
Illustrated Medical Dictionary, 94 (27th ed. 1988).  

Under 38 C.F.R. § 4.97, DC 6522, in effect since October 7, 
1996, allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side warrants a 10 
percent rating.  Allergic or vasomotor rhinitis with polyps 
warrants a 30 percent rating.  

Analysis

A review of all of the evidence, including that during and 
after military service, demonstrates that while the veteran 
has had nasal secretions, he had never had crusting, ozena, 
significant atrophic changes or anosmia.  Thus, a rating in 
excess of 10 percent under the schedular rating criteria 
effective prior to October 7, 1996 is not warranted.  

Likewise, the evidence shows that the veteran has never had 
nasal polyps, as required for a rating in excess of 10 
percent under the schedular rating criteria which became 
effective October 7, 1996.  

Accordingly, an increased rating is not warranted under the 
old or the new rating criteria.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated.  There are also no other circumstances 
which otherwise "render[s] impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
Hence, RO referral of the case for extraschedular rating, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO). 

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  In 
this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, thus, 
there is no doubt to be resolved in favor of the veteran.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
rhinitis is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

